Amended order and judgment (one paper), Supreme Court, New York County (Lottie E. Wilkins, J.), entered January 28, 2005, which granted the petition to confirm arbitration awards against respondent Cece in favor of petitioner and respondent Jansons in the respective principal amounts of $39,589.98 and $40,561, unanimously affirmed, with costs.
A party seeking to vacate an arbitration award has a heavy burden in establishing that the award “violates a strong public policy, is irrational or clearly exceeds a specifically enumerated limitation on an arbitrator’s power under CFLR 7511 (b) (1)” (Matter of New York State Correctional Officers & Police Benevolent Assn. v State of New York, 94 NY2d 321, 326 [1999]). Respondent Cece argues, in part, that these awards were untimely under CFLR 7507, that the arbitrator was guilty of corruption, fraud, misconduct and bias, and that she exceeded her authority.
Not only were these awards not untimely, but CFLR 7507 does not render a late arbitration award unenforceable in the absence of prejudice arising out of such delay (Matter of Westminster Constr. v Peconic Bay Golf, 288 AD2d 231 [2001]). Respondent Cece has neither claimed nor demonstrated the existence of prejudice. Moreover, his allegation of corruption, fraud, misconduct and/or bias on the part of the arbitrator is wholly conclusory and without the slightest factual support. He has also failed to establish that the arbitrator exceeded her authority (see Matter of Brown & Williamson Tobacco Corp. v Chesley, 7 AD3d 368, 372 [2004]).
We have considered respondent Cece’s other arguments and find them unavailing. Concur—Andrias, J.P., Saxe, Nardelli, Catterson and Malone, JJ.